Exhibit 10.37

ADA-ES 2006 PROFIT SHARING
PERFORMANCE BASED SEMI-ANNUAL RATING FORM

PROFIT SHARING PLAN
(For Fiscal 2006)

The ADA-ES Profit Sharing Plan enables each and every employee to share in the
profits of the company. The program is designed to promote teamwork, while
serving as a reminder to each employee that their individual contribution can
make a difference to the Company’s overall profitability. In addition to base
salary, the matching portion of the ADA-ES Retirement Plan, and the potential
for individual bonuses for outstanding effort, this plan is an integral part of
an employee’s overall compensation.

In 2004, employees earned, on average, over $6,000 in gross annual income as
participants of this plan. Excluding executives and directors, earnings ranged
from approximately $2,800 to $7,300. Through October 31, 2005, the Company was
positioned to exceed 2004 actual.

For fiscal 2006 the Profit Sharing Plan (PSP) has been established as
twenty-four percent (24%) of net earnings before taxes and investment income at
the end of the fiscal/calendar year, representing approximately 10% of each
employee’s salary. Plan distributions will be made by no later than February 15,
2007 as follows:

1.  

ADA-ES Retirement Plan (50%)

2.  

Company-Wide Distribution (20%)

3.  

Performance Based Distribution (30%)


ADA-ES Retirement Plan (50%)

This portion of the Plan will be distributed among employees based on meeting
the participation requirements in the Company’s current qualified ADA-ES
Retirement Plan as shown on page 3, item #2 of that plan. Individual
distributions will be pro-rated as a percent of total compensation as required
by the ADA-ES Retirement Plan.

The distribution may be made in either stock or cash at the Board of Director’s
discretion. Vesting rules as outlined in the current ADA-ES Retirement Plan
apply for these distributions to employees.

Employees with less than a year of service and temporary employees, as defined
in the ADA-ES Retirement Plan, are not eligible for this portion of the Profit
Sharing Plan.

Should an employee be promoted during the course of the year, for purposes of
calculating profit sharing, the employee’s salary will be prorated based on the
number of months at the original rate and the number of months at the new rate.

Company-Wide Distribution (20%)

This portion of the Plan will be distributed evenly among all full–time
employees with the following exceptions:

Eligibility of a new full-time or part-time employee will begin on the first day
of the month following the third full-month of service. Such new employee will
receive a pro-rated distribution based on the eligible months of service for the
year. (e.g. hired in May, eligible in September – 4 months employment / 12
months total year = .33).

Employees terminated during 2006 will forfeit eligibility for this portion of
the Plan.

Full-time employee distributions will be based on full months of service. Part
time employee distributions will be pro-rated based on hours worked per month.

Temporary employees are not eligible for this portion of the Plan.

An early distribution of this portion of the plan may be offered in December to
those eligible employees electing it.

August 1, 2006



--------------------------------------------------------------------------------

ADA-ES 2006 PROFIT SHARING
PERFORMANCE BASED SEMI-ANNUAL RATING FORM


Performance Based Distribution (30%)

This portion of the Plan will be distributed to all full-time and part-time
employees on a performance-based basis. Temporary employees are not eligible for
this distribution. Employees terminated during 2006 will forfeit eligibility for
this portion of the Plan.

Eligibility of a new full-time or part-time employee will begin on the first day
of the month following the third full-month of service. Such new employee will
receive a pro-rated distribution based on the eligible months of service for the
year. (e.g. hired in May, eligible in September – 4 months employment / 12
months total year = .33).

Full-time employee distributions will be based on full months of service. Part
time employee distributions will be pro-rated based on hours worked per month.

Employees will be evaluated semi-annually by their direct supervisor based
informally on criteria that may also be used in the formal performance
appraisal, which is generally conducted annually. The current criteria that may
be used for the evaluation includes, but is not limited to the following areas:

o  

Job Knowledge

o  

Communications

o  

Attitude and Cooperation o Leadership

o  

Planning, Judgment and Resourcefulness o Initiative and Responsibility


The following rating system will be used for each criteria:

o  

1 Point — Poor Performance

o  

2 Points — Improvement Needed

o  

3 Points — Achieving Expectations

o  

4 Points — Exceeding Expectations

o  

5 Points — Excellent Performance


The employee’s supervisor will complete the Profit Sharing Performance Based
Rating form (see attached) with input from project managers or other personnel
to whom said employee supports. For ratings of 3 or above, comments are
preferred, but not necessary. For ratings of 2 or below, comments are required
as clear communication to the employee for improvement in deficient areas.

Should an employee receive an average rating for the two rating periods during
2006 of lower than 2.0, the employee will not be eligible to receive any
distribution in this portion of the Plan. A rating of less than 2.0 in any
criteria area on any Profit Sharing Performance Based Rating form will also be
used as a tool for the supervisor, employee and Human Resources to identify
areas of concern and develop an improvement implementation plan.

Distributions will be made based on the ADA-ES commercial rate schedule in
effect at the end of the fiscal year covering the profit sharing distribution.

Should an employee be promoted during the course of the year, for purposes of
calculating profit sharing, the employee’s commercial rate will be prorated
based on the number of months at the original rate and the number of months at
the new rate.

August 1, 2006